Citation Nr: 0417467	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1976 to May 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran was scheduled to appear for a travel Board 
hearing in March 2004.  However, he failed to report for his 
hearing and did not explain his absence.  He also has not 
requested to reschedule his hearing.  So the Board deems 
hearing request withdrawn.  38 C.F.R. § 20.704(d) (2003).

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all evidence relevant to his claim has been obtained.

2.  The question of whether the veteran is entitled to a 
higher rating for his right knee disability cannot be 
answered without a current VA examination.

3.  The VA made a concerted, good faith, effort to locate the 
veteran and inform him of his scheduled VA examination.

4.  The veteran refused or failed to report for a scheduled 
January 2003 VA examination of his right knee disability 
without good cause.  The examination was needed to determine 
whether he meets the schedular criteria for a higher rating

CONCLUSION OF LAW

The veteran's claim for an increased rating for his service-
connected right knee disability must be denied as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655(a), 
(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claim on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in July 2001 apprising him 
of these VCAA notice and duty to assist requirements.  And 
this procedural due process occurred prior to initially 
denying his claim in August 2001.  So there was compliance 
with the mandated sequence of events (i.e., VCAA letter 
before denial) stipulated in a recent precedent decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

That July 2001 letter specifically informed the veteran of 
the evidence and information needed to substantiate his claim 
for a higher rating, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information in support of 
his claim-if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  And 
concerning this, the Board notes that VA medical records 
specified by him were obtained.  In addition, he was 
scheduled, but failed to report, for two medical examinations 
to assess the current severity of his right knee disability 
and a Board hearing to give him an opportunity to provide 
oral testimony supporting his claim for a higher rating.

So under these circumstances, there has been compliance with 
the VCAA notice and duty to assist provisions to the extent 
possible.

Governing Laws, Regulations and Legal Analysis

As already alluded to, the RO scheduled the veteran for a VA 
examination on July 31, 2002 to determine the current 
severity of his service-connected right knee disability.  In 
September 2002, he stated that he was incarcerated for 10 
days in July 2002, could not make the appointment, and 
requested another examination.  In response, the RO scheduled 
him for another examination on January 6, 2003, however, he 
again failed to report for his examination.



38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  

(b) Original or Reopened Claim or Claim 
for Increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim...the claim 
shall be denied.

As a preliminary matter, there is no evidence that the 
veteran's address has changed; he has not submitted a change 
of address, nor has any mail to him been returned 
as undeliverable.  If, per chance, he has changed addresses 
without informing VA, it is well established that it is his 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conducting of medical inquiry.  If he does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).



The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to 
the contrary that either VA's regular mailing practices were 
not regular or they were not followed.  More precisely, 
in order to rebut this presumption the veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses to contact 
him.  See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); 
Woods v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notices of the VA examinations were sent 
to the veteran at his most recent address of record.

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  While the veteran showed 
good cause for failing to report for his July 2002 VA 
examination, the record contains no justifiable indication of 
the reasons for his failure to appear for his second, January 
2003 VA examination.  In written argument dated in June 2003, 
his representative acknowledged that he had failed to report 
for his examination but did not, in turn, provide any reason 
or justification for this.  Consequently, as no such good 
cause has been shown, his claim for a higher rating must be 
denied as a matter of express VA regulation.  See 3.655(b).  
This is nondiscretionary, as evidenced by use of the word 
"shall" in this regulation.



The Board also notes, parenthetically, that VA medical 
records pertaining to the veteran's right knee have been 
obtained.  But none of the records demonstrate that he would 
be entitled to an increased rating, even if the Board had 
this discretion to go ahead and adjudicate his claim.  When, 
as here, disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The claim for an increased rating for the right knee 
disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



